SPROUSE, Circuit Judge,
dissenting:
I respectfully dissent. In my view, the controversy between these parties does not amount to a “labor dispute” under the meaning assigned to that term by Congress when it enacted the Norris-LaGuardia Act. The injunction was issued to avoid the violation of a contract executed by the Union and New Beckley settling, among other things, the bankruptcy claims its members asserted as individual creditors in a bankruptcy proceeding. The Bankruptcy Court had adopted that contractual settlement as part of the plan reorganizing Old Beckley.
The majority recognizes many of the cases both from this and sister circuits holding that the language of sections 4 and 13(c) of the Norris-LaGuardia Act, 29 U.S.C. §§ 104, 113(c), must be interpreted in light of its legislative history. That history discloses a congressional purpose to protect union activity from unwarranted interference from federal judges who refused to recognize previously expressed congressional policy preventing injunctions against strike activity. See, among others, Parks, 314 F.2d at 917-19; UAW v. Mack Trucks, 820 F.2d at 96-98; De Arroyo, 425 F.2d at 291; Retail Clerks v. Lewis, 327 F.2d 446-48. The majority, however, holds in effect that these cases have been overruled by Jacksonville v. Longshoremen, 457 U.S. 702, 102 S.Ct. 2672, 73 L.Ed.2d 327 (1981), and Burlington Northern v. Maintenance Employees, 481 U.S. 429, 107 S.Ct. 1841, 95 L.Ed.2d 381 (1986). I simply cannot read these two Supreme Court cases as having that effect. In Jacksonville, the Supreme Court, after holding that the reviewed controversy did not permit an injunction under the required-arbitration doctrine of Buffalo Forge, held that, even though the refusal to load Soviet ships was politically motivated, the dispute neverthe*948less involved a refusal to work sanctioned by the union. Significantly, in disallowing an injunction to the employer against the union’s failure-to-work activities, the court reiterated its understanding of the congressional purpose in enacting the Norris-La-Guardia Act:
Congress adopted this broad prohibition to remedy the growing tendency of federal courts to enjoin strikes by narrowly construing the Clayton Act’s labor exemption from the Sherman Act’s prohibition against conspiracies to restrain trade....
Jacksonville, 457 U.S. at 708, 102 S.Ct. at 2678 (citations omitted).
The Act was enacted in response to federal-court intervention on behalf of employers through the use of injunctive powers against unions and other associations of employees. This intervention had caused the federal judiciary to fall into disrepute among large segments of this Nation’s population.
Id. at 715, 102 S.Ct. at 2681 (citations omitted).
In Burlington, the Court in the context of interpreting the term “labor dispute” was primarily concerned with the “substantial-alignment" doctrine applied by some lower courts to find union activity unprotected by Norris-LaGuardia unless the enjoined employers were substantially aligned economically with the primary employer. In disapproving of the “substantial-alignment” test, the Burlington Court held the district court did not have jurisdiction to enjoin strike activity against secondarily-targeted railroads. It is true that in this context the court stressed that the term “labor dispute” is to be broadly construed. However, the Court reiterated that the Noms-LaGuardia language was to be interpreted in light of the Act’s legislative history. Id. 481 U.S. at 437-40, 107 S.Ct. at 1846-48. I would not argue, of course, that the Act only protects unions against employer instigated injunctions and not employers against union injunctions. But in interpreting whether any given circumstance involves a “labor dispute,” I think it is important to remember that Congress fashioned that term with the former setting in mind. Again, I think it significant that the court in Burlington stated:
“The Norris-LaGuardia Act ... expresses a basic policy against the injunction of activities of labor unions.” Machinists v. Street, 367 U.S. 740, 772 [81 S.Ct. 1784, 1802, 6 L.Ed.2d 1141] (1961). Section 1 of the Act states that “[n]o court of the United States ... shall have jurisdiction to issue any restraining order or temporary or permanent injunction in a case involving or growing out of a labor dispute, except in a strict conformity with the provisions of this chapter.” 29 U.S.C. § 101. Section 4 enumerates specific acts that shall not be subject to any restraining order or injunction; these include:
“(a) Ceasing or refusing to perform any work or to remain in any relation of employment;
“(e) Giving publicity to the existence of, or the facts involved in, any labor dispute, whether by advertising, speaking, patrolling, or by any other method not involving fraud or violence.” 29 U.S.C. §§ 104(a), 104(e).
The congressional debates over the Norris-LaGuardia Act disclose that the Act’s sponsors were convinced that the extraordinary step of divesting federal courts of equitable jurisdiction was necessary to remedy an extraordinary problem. According to the sponsors, federal courts had refused to abide by the clear command of § 20 of the Clayton Act, which stated in part:
“[N]o ... restraining order or injunction shall prohibit any person or persons, whether singly or in concert, ... from ceasing to perform any work or labor, ... or from peaceably assembling in a lawful manner, and for lawful purposes_” 29 U.S.C. § 52.
481 U.S. at 437, 107 S.Ct. at 1846.
In short, the Supreme Court in neither Jacksonville nor Burlington retreated from the rationale that the language of sections 4 and 13 of Norris-LaGuardia is to be read in light of extensive legislative *949history. Left in place is the considerable precedent, both in this and other circuits, to that effect and under the rationale of those cases, the controversy between the litigants in this case is simply not a Norris-LaGuardia labor dispute.